Citation Nr: 1016452	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-14 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD), for the time period 
prior to November 30, 2005.

2.  Entitlement to a rating in excess of 30 percent for PTSD, 
for the time period beginning November 30, 2005.



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1968 to March 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina which granted service 
connection for PTSD and assigned an initial rating of 10 
percent effective from February 16, 2005.  A subsequent July 
2006 rating decision provided an evaluation of 30 percent 
from November 30, 2005.  The issue of entitlement to a higher 
disability evaluation remains before the Board, as the 30 
percent increase is not the maximum evaluation available.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to November 30, 2005, PTSD was manifested by no 
more than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

3.  Beginning November 30, 2005 the Veteran's PTSD was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).


CONCLUSIONS OF LAW

1.  Prior to November 30, 2005, the criteria for a rating of 
10 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  From November 30, 2005, the criteria for a rating in 
excess of 30 percent for PTSD were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claim 
in February 2005.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
March 2005 and March 2006.  The letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in January 2010.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  He was 
also afforded VA medical examinations in August 2005, April 
2006 and June 2009 to assess the current nature of his 
claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this claim, staged ratings are currently in 
effect.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  In addition, where there 
is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009)



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2009)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD), for the time period 
prior to November 30, 2005.

2.  Entitlement to a rating in excess of 30 percent for PTSD, 
for the time period beginning November 30, 2005.



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1968 to March 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina which granted service 
connection for PTSD and assigned an initial rating of 10 
percent effective from February 16, 2005.  A subsequent July 
2006 rating decision provided an evaluation of 30 percent 
from November 30, 2005.  The issue of entitlement to a higher 
disability evaluation remains before the Board, as the 30 
percent increase is not the maximum evaluation available.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to November 30, 2005, PTSD was manifested by no 
more than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

3.  Beginning November 30, 2005 the Veteran's PTSD was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).


CONCLUSIONS OF LAW

1.  Prior to November 30, 2005, the criteria for a rating of 
10 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  From November 30, 2005, the criteria for a rating in 
excess of 30 percent for PTSD were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claim 
in February 2005.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
March 2005 and March 2006.  The letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in January 2010.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  He was 
also afforded VA medical examinations in August 2005, April 
2006 and June 2009 to assess the current nature of his 
claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this claim, staged ratings are currently in 
effect.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  In addition, where there 
is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009)



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2009)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. 
§ 4.125.  The Board is cognizant that a Global Assessment of 
Functioning score is not determinative by itself.

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
38 C.F.R. § 4.126(a)(2009).  When evaluation the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).


Factual Background and Analysis

Procedurally, in February 2005, the Veteran filed his claim 
for service connection for PTSD.  He was granted service 
connection in a September 2005 rating decision, and his PTSD 
was evaluated as 10 percent disabling effective February 16, 
2005, the date he filed his claim.  In November 2005, he 
filed a notice of disagreement with this rating decision.  He 
submitted additional private treatment records and a 
statement from his wife in March 2006.  

In March 2006, the Veteran's service representative submitted 
a statement that the Veteran wished to file a claim for an 
increased rating for PTSD, and that he did not want to submit 
a notice of disagreement.  In a July 2006 rating decision the 
RO increased the Veteran's rating for PTSD to 30 percent, 
effective November 30, 2005 (the date he initially filed his 
notice of disagreement).  

In an April 2005 letter, E.W.H., M.D., a psychiatrist from 
the Goldsboro Psychiatric Clinic (Goldsboro) submitted a 
letter noting his evaluation of the Veteran.  He noted that 
the Veteran provided a history of having served in the Navy 
during the Vietnam war, as a seaman munitions hander onboard 
a ship.  The Veteran related that his ship was involved in a 
collision with an aircraft carrier causing planes to fall 
onto his ship.  The psychiatrist noted the Veteran had been 
married of over 25 years to his second wife and that he was 
self-employed, owning his own cleaning business since 1985.  
He described experiencing nightmares at least two to three 
times per week, waking up in a panic, and night sweats.  He 
also reported flashbacks three to four times per week 
accompanied by panic attacks once per month.  He reported 
only four to five hours of sleep a night.  He had intrusive 
thoughts, an easy startle response, and he described being 
hypervigilant.  He socialized infrequently, and only with 
family.  He described an inability to remember what he had 
recently read and frequently getting lost, which the 
physician described as severely impaired recent memory.  The 
Veteran detailed auditory hallucinations of cars driving up 
to his residence at night or people calling his name.  He 
also noted that he would see shadows moving out of the corner 
of his eye.  He felt depressed 80 percent of the time and 
cried a few times per week.  He stated he felt helpless and 
suicidal on occasion.  The physician noted the Veteran was 
"moderately compromised in his ability to sustain social 
relationships and also moderately compromised in his ability 
to sustain work relationships."  The diagnosis  was chronic 
PTSD and chronic major depression. A Global Assessment of 
Functioning (GAF) score of 40 was assigned.  The physician 
prescribed medications and recommended therapy.

Goldsboro utilizes a standard pre-printed patient assessment 
form (PAF) utilizing multiple-choice responses as well as 
"yes or no" responses.  As a basis for the letter reported 
above, during the Veteran's initial April 2005 visit, it was 
noted on the PAF that the Veteran had  noted nightmares two 
to three times a week, flashbacks three to four times a week, 
one panic attack per month, night sweats once a week, 
hypervigilance, intrusive thoughts, and an easy startle 
response and some hallucinations.  He reported socializing 
rarely with friends and family, and he described memory 
impairment.  In May 2005, the PAF noted no nightmares, 
flashback three times a week, no panic attacks, night sweats 
once a week, hypervigilance, intrusive thoughts, and an easy 
startle response.  He reported some auditory and visual 
hallucinations.  He was assigned a GAF of 40.  In August 
2005, the Veteran noted nightmares two to three times a 
month, flashbacks three to four times a month, and panic 
attacks three times a week that lasted five to 10 minutes.  
He stated he startled easily, was hypervigilant, had 
intrusive thoughts, and did not like people to be behind him.  
He was assigned a GAF of 40.  It should be noted that all 
assessment forms documenting the symptoms were signed by 
either a CNA (certified nurse aide) or an LPN (licensed 
practical nurse), and only the treatment plan was signed by 
the psychiatrist.

In August 2005, the Veteran was afforded a VA psychiatric 
examination; the claims file was available and reviewed prior 
to completion of the examination.  The Veteran reported sleep 
disturbance with difficulty falling asleep at times.  He 
described nightmares three times a week, intrusive thoughts, 
hypervigilance, anxiety, an easy startle response, and 
irritability.  He noted he was uncomfortable in crowds and 
short-tempered.  He did not report a history of suicide 
attempts or panic attacks.  His only treatment was with the 
Goldsboro Clinic.  At the time of the examination he was 
self-employed full time.  He liked to tinker with his car, 
and went to church.  Socially, he was married to his second 
wife and had six children; he reported that he was not close 
to his children.  On mental status examination he had no 
loose associations or bizarre motor movements.  His mood was 
calm and his affect was appropriate.  He had no impairment of 
thought processes or communications.  He had no homicidal or 
suicidal ideations or intent.  There were no delusions, 
hallucinations, or suspiciousness.  His memory, both remote 
and recent, appeared to be good.  His insight and judgement 
were adequate.  The examiner diagnosed him with PTSD and 
depressive disorder (not otherwise specified) and assigned 
him a GAF of 55. 

In a September 2005 Goldsboro PAF, the CNA noted the 
Veteran's report of nightmares once a month, flashbacks once 
a month, panic attacks once a month, night sweats twice a 
month, hypervigilance, intrusive thoughts, and an easy 
startle response.  He described socializing rarely, having 
memory impairment and having auditory and visual 
hallucinations.  On a treatment plan, a Goldsboro 
psychiatrist assigned a GAF of 45, and wrote, "10% for 
PTSD".  In November 2005, the same CNA noted the Veteran's 
report of nightmares once a week, flashbacks once or twice a 
month, panic attacks twice a month, intrusive thoughts, 
hypervigilance, and an easy startle response.  He reported 
rarely socializing with friends and family and having memory 
impairment.  He continued to report having auditory and 
visual hallucinations.  On a treatment plan, a Goldsboro 
psychiatrist assigned a GAF of 45.  In January 2006, the same 
CNA noted the Veteran's report of no nightmares, flashbacks 
twice a month, panic attacks twice a week, impaired sleep, 
impaired memory, intrusive thoughts, easy startle response, 
and hypervigilance.  He continued to have auditory and visual 
hallucinations.  On a treatment plan, a Goldsboro 
psychiatrist assigned a GAF of 50.  

In March 2006, the Veteran's wife submitted a statement 
describing her difficulties with living with her husband for 
over 30 years.  She noted his suspiciousness and irritability 
made her children and her "tip toe" around him.  She also 
described never knowing when he was going to become upset and 
isolate himself from her.  She stated that her daughters left 
the home as soon as they were old enough to get away from 
their father.

In April 2006, the Veteran was afforded a VA psychiatric 
examination; his claims file was available and reviewed in 
conjunction with the examination.  The examiner noted that 
the private psychiatrist had prescribed continuing medication 
and that the Veteran had some improvement with increasing GAF 
scores.  At two different points of the examination it is 
noted adversely that the Veteran was self-employed full time, 
and that he was not currently working because he had recently 
had a prostate operation.  He was living with his wife and 
one son.  He reported no real friends, and that his lack of 
social contact has progressively worsened.  He could be happy 
at home but once he was around people he would become sad.  
He stated he had no real relationship with his daughter.  He 
reported he had no hobbies, and did nothing but watch 
television with his free time.  The Veteran was receiving 
treatment with his private psychiatrist every couple months, 
and the examiner reported he was seen at a VA facility and 
assigned a GAF of 65, though that record is not in the claims 
file.  The Veteran explained that he felt his PTSD was worse, 
though the examiner noted that his increasing GAF scores 
would indicate improvement.  He reported becoming sad 
whenever he was around people (i.e. when he would go to the 
store), and going back to bed during the day after such 
episodes.  He indicated that in his past he shot at his wife, 
but that he has not have guns in his home since August.  He 
reported nightmares two to three times a night, depressed 
mood, sleep disturbances, low interest, isolation, and 
irritability.  He believes that his anger, which he feels 
happens unexpectedly, causes him to lose relationships due to 
his outbursts.  He did not report auditory or visual 
hallucinations.  He reported occasional suicidal ideation, 
but no homicidal ideation.  On mental status examination he 
was clean and neatly groomed, his speech was unremarkable and 
soft, he was cooperative, and he had a normal affect.  His 
mood was dysphoric and he was intact to person, place and 
time.  His thought process and thought content were 
unremarkable.  He had problems with activities of daily 
living because he was socially isolated.  Additionally, the 
Veteran was an hour late for the examination because he got 
lost driving; he noted that he often gets lost, though he was 
able to keep up with his medications without help.  He was 
diagnosed with PTSD and depressive disorder.  He was assigned 
a GAF score of 54.  Regarding his employment, his usual 
occupation was as a self-employed cleaner.  In the past year 
the Veteran had lost one month of work, and he had recently 
undergone prostate surgery.  

A May 2006 Goldsboro PAF signed by a CNA noted the Veteran's 
report of nightmares twice a week, flashbacks once or twice a 
week, panic attacks four times a week, sleep impairment, 
hypervigilance, intrusive thoughts, an easy startle response, 
impaired memory, and auditory and visual hallucinations.  He 
continued to rarely socialize with friends or family.  He was 
able to watch the news.  He stated he felt much better after 
having prostate surgery.  On a separate treatment plan, a 
psychiatrist assigned a GAF of 45.  In a February 2007 PAF 
signed by the same CNA as earlier, she noted that the Veteran 
reported nightmares twice a week, flashbacks six to eight 
times a month, panic attacks three times a month, sleep 
impairment, an easy startle response, intrusive thoughts, 
hypervigilance, impaired memory, and auditory and visual 
hallucinations.  On a separate treatment plan, a psychiatrist 
assigned a GAF of 40.  In May 2007, the same CAN noted 
nightmares three-to-four times a week, flashbacks three times 
a week, panic attacks six times a month, sleep impairment, an 
easy startle response, intrusive thoughts, hypervigilance, 
impaired memory, and auditory and visual hallucinations.  On 
a separate treatment plan, no GAF was assigned, but the 
psychiatrist wrote, "VA gave 30%.  Being appealed last 
week."  In a February 2007 PAF signed by the same CNA as 
earlier, she noted that the Veteran reported nightmares twice 
a week, flashbacks six to eight times a month, panic attacks 
three times a month, sleep impairment, an easy startle 
response, intrusive thoughts, hypervigilance, impaired 
memory, and auditory and visual hallucinations.  On a 
separate treatment plan, a psychiatrist assigned a GAF of 40.  
In a July 2007 PAF signed by the same CNA as earlier, she 
noted that the Veteran reported nightmares once or twice a 
week, flashbacks two times a week, panic attacks four times a 
week, sleep impairment, an easy startle response, intrusive 
thoughts, hypervigilance, impaired memory, and auditory and 
visual hallucinations.  On a separate treatment plan, a 
psychiatrist did not assign a GAF score, but noted, "nothing 
on appeal.".  

In June 2009, the Veteran was again afforded a VA psychiatric 
examination; the claims file was reviewed prior to the 
completion of the examination.  The Veteran stated his 
symptoms were worse.  He described difficulty sleeping, panic 
attacks, avoidance of crowds, and irritability.  He reported 
nightmares three to four times a week, daily intrusive 
thoughts, and continuous anxiety.  He felt that he was short-
tempered.  He stated he had "panic attacks", which he 
described as "feeling real nervous."  He stated that he 
last worked full-time in 1985, but that he quit because he 
could not get along with his coworkers.  However, he did 
state that he now works by himself (self-employed) one day a 
week.  Socially, he lives with his wife, spends a lot of time 
in bed, but is able to attend to his own activities of daily 
living.  He reported that he was on his second marriage and 
that he had five children, but that he was not close with 
them.  He stated he did not have friends or recreational 
pursuits.  On mental status examination he was appropriately 
dressed with no loosened associations or bizarre motor 
movements.  His mood was somewhat sullen, his affect 
appropriate, and he was oriented to person, place and time.  
He had no homicidal or suicidal ideation or intent, he had no 
impairment of thought processes or communication.  He had no 
delusions, hallucinations, or suspiciousness.  His memory, 
both remote and recent, appeared to be adequate.  He was 
diagnosed with PTSD and depressive disorder, and he was 
assigned a GAF of 53.  The examiner described the Veteran as 
having moderate and persistent symptoms of PTSD with no 
remissions.  The examiner also noted the Veteran works only 
one day a week and has difficulty interacting with others.  
He was anxious, irritable, withdrawn and sad.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initially, the Board notes that in reviewing the Goldsboro 
notes, the frequency of the Veteran's panic attacks, 
nightmares, and flashbacks vary widely from month to month.  
He reported panic attacks as often as six times a week and as 
few as once a month (and on his initial visit he did not 
report panic attacks).  The PAF documents provided no 
comments or support for the assessment and did not indicate 
at any point whether the nightmares, flashbacks, etc., were 
the result of wartime experiences, as opposed to other 
traumatic events in the Veteran's life.  Because these 
reports were completed without comments, we cannot attribute 
any symptoms specifically to war-incurred PTSD.  The Court 
has held that a medical opinion that contains only data and 
conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes is derived.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value. See e.g. Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The lack of clinical support for the assignment of the GAF 
scores by Goldsboro  also undercut the credibility of all 
aspects of the reports.  See Grover v. West, 12 Vet. App. 
109, 112 (1999) (a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record).

The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). VA is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 
(1995).

In the present case, with the exception of the April 2005 
letter from a Goldsboro psychiatrist detailing the basis for 
his diagnosis of PTSD, all other reports, consisting of 
standard pre-printed patient assessment forms (PAF) utilizing 
multiple-choice responses as well as "yes or no" responses, 
and GAF scores without explanation, are without probative 
value (see Grover).  

What also concerns the undersigned VLJ is that the Veteran's 
symptoms are being recorded, without comment or explanation 
by a CNA.  According to regulatory authorities in North 
Carolina, a CNA is:

Nurse Aide 
"Nurse Aide" means a person who is listed 
on the N.C. Nurse Aide I Registry and is 
in compliance with 42 CFR Part 483 [10A 
NCAC 13D .2001 (35)]. Nurse aide means 
any individual providing nursing or 
nursing-related services to residents in 
a skilled nursing facility who is not a 
licensed health professional, a 
registered dietitian, or someone who 
volunteers to provide such services 
without pay.  Nurse aides do not include 
paid feeding assistants [42 CFR 483, 
Subpart B 483.75(e); Social Security Act 
1819(b)(5)(F) and 1919(b)(5)(F)]. 

Thus, a CNA, is not a licensed health care professional, and 
in some instances, can be a volunteer without pay.  The PAFs 
in this case, were prepared by an unlicensed individual who 
is not required to have any mental health training.   

Therefore, in light of the facts as noted above, the Board 
will rely on the VA psychiatric examination reports, which 
provided in detail, a basis for the opinions set for by the 
examiners.

Prior to November 30, 2005 

For the period prior to November 30, 2005,  the Veteran was 
assigned a 10 percent rating for PTSD.  In order for a 30 
percent rating to be assigned, the evidence must show 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

In the present case, the April 2005 statement from Goldsboro 
did not describe occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, or panic attacks of a 
weekly nature.  The Veteran was self-employed and owned his 
own cleaning business, and reported no loss of time at work.  
Despite the claimed nightmares and sleep disturbance, the 
Veteran averaged five-to-six hours of sleep a night, and no 
memory impairment was described.  A GAF of 40 was assigned.  
Similar findings were reported during the August 2005 VA 
psychiatric examination.  It was also noted in August 2005, 
that he liked to tinker with his car and went to church.  He 
was reported to be calm and appropriate, and without 
delusions or hallucinations.  However, a GAF of 55 was 
assigned.  

A GAF of 40, as assigned by Goldsboro is indicative of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  In this case, the Veteran is a 
business owner, employed full time, and not shown to be out 
of touch with reality.  Obviously, the GAF score assigned by 
Goldsboro is inconsistent with the symptoms reported by the 
facility, and is not credible.  The GAF score of 55 assigned 
by VA in August 2005 is more in keeping with the reported 
findings; however, inasmuch as the Veteran reported full time 
employment, it does not appear that moderate impairment was 
demonstrated.  Clearly, as the criteria for a 30 percent 
rating were not met prior to November 30, 2005, a 10 percent 
is justified.

From November 30, 2005 

Beginning November 30, 2005, the Board finds the Veteran's 
service-connected PTSD is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

During the April 2006 VA psychiatric examination, the Veteran 
was reported to be self-employed full time.  He was not 
currently working because of recent surgery.  He was living 
with his wife and one son.  He reported no real friends, and 
that his lack of social contact has progressively worsened.  
The Veteran explained that he felt his PTSD was worse, with 
nightmares two to three times a night, depressed mood, sleep 
disturbances, low interest, isolation, and irritability.  
Objectively, his speech was unremarkable and soft, he was 
cooperative, and he had a normal affect.  His mood was 
dysphoric and he was intact to person, place and time.  His 
thought process and thought content were unremarkable.  He 
had problems with activities of daily living because he was 
socially isolated.  

In June 2009, the Veteran stated his symptoms were worse.  He 
described difficulty sleeping, panic attacks, avoidance of 
crowds, and irritability.  He stated he had "panic 
attacks", which he described as "feeling real nervous."  
He stated that he last worked full-time in 1985, but that he 
quit because he could not get along with his coworkers.  This 
was inconsistent with his earlier statements of being a 
business owner employed full time.  He did state that he now 
worked by himself (self-employed) one day a week.  Socially, 
he lives with his wife, had five children, but that he was 
not close with the children.  He stated he did not have 
friends or recreational pursuits.  Objectively, no loosened 
associations or bizarre motor movements were detected.  His 
affect was appropriate, and he was oriented to person, place 
and time.  He had no homicidal or suicidal ideation or 
intent, he had no impairment of thought processes or 
communication.  He had no delusions, hallucinations, or 
suspiciousness.  His memory, both remote and recent, appeared 
to be adequate.  The examiner described the Veteran as having 
moderate and persistent symptoms of PTSD with no remissions.  

When comparing the findings of the April 2006 and June 2009 
VA psychiatric examinations, it is apparent that the Veteran 
does not meet the criteria for a 50 percent rating.  A rating 
of 50 percent would require occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Neither examiner described a flat affect, disturbances of 
speech, panic attacks more than once a week, memory 
impairment, nor was impairment of judgment or thinking 
described by the examiner.  While the Veteran described some 
disturbance of mood and socialization problems, it does not 
appear that these resulted in reduced reliability and 
productivity.  In conclusion, the criteria for a 50 percent 
rating are not met.  As the criteria for the next higher (50 
percent) rating for PTSD have not been met, it logically 
follows that criteria for an even higher rating (70 or 100 
percent) have not been met.

The Board has considered additional staged ratings under Hart 
v. Mansfield, 21 Vet. App. 505 (2007), but concludes that 
they are not warranted.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's PTSD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for more severe 
symptoms than shown by the evidence during the period in 
question; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). Consequently, referral for extraschedular 
consideration is not warranted.

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent, credible, 
and persuasive evidence to support the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert, supra.




ORDER

Prior to November 30, 2005, entitlement to a rating of 10 
percent for PTSD is allowed.

From November 30, 2005, entitlement to a rating in excess of 
30 percent for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


